OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by the Appellate Division, Third Department, on May 24,1960. Upon entering a plea of guilty in the United States District Court for the Western District of New York, he was convicted, on December 13, 1982, of the offense of willful failure to file an income tax return for the calendar year 1976 and was fined $2500. He was automatically suspended from the practice of law by this court pursuant to section 90 (subd 4, par f) of the Judiciary Law on January 10, 1983.
Respondent was convicted of a serious crime, as defined by section 90 (subd 4, par d) of the Judiciary Law. The conviction also constitutes a violation of Canon 1 of the Code of Professional Responsibility (EC 1-1, 1-5; DR 1-102). He should, therefore, be suspended from the practice of law for a period of six months commencing January 10, 1983 and until the further order of the court.
Dillon, P. J., Hancock, Jr., Callahan, Boomer and Schnepp, JJ., concur.
Final order of suspension entered pursuant to section 90 (subd 4, par g) of the Judiciary Law.